95 F.3d 1165
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Mildred E. JOHNSON, Cosandra L. Johnson, K. Darryl Johnsonand Dwayne K. Johnson, Plaintiffs-Appellants,v.John F. GERRY, Chief Judge, Caroline N. Kohn, Essex CountyWelfare Board, Nicholas R. Scalera, Director, Burrell I.Humphreys, Judge, Donald T. Jones, Chief of Police, PoliceDept. Livingston, NJ, Lawrence Cooper, Judge MunicipalCourt, Essex County Hospital Center, Roger Singelton, SeitzCollins, Judge and East Orange Board of Education,Defendants-Appellees.
No. 96-1384.
United States Court of Appeals, Federal Circuit.
Aug. 5, 1996.
DCT

1
DISMISSED.

ORDER

2
Pursuant to the Court's order of July 17, 1996, this case is hereby dismissed for lack of jurisdiction.


3
The mandate of the court shall issue in due course.